Earl Warren: Number 38, James Marchetti, Petitioner, versus United States. Mr. Zeldes.
Jack S. Levin: Mr. Levin sir. I would like to move the admission for purposes of this case for Mr. Francis X. Beytagh of the Ohio Bar. I'm satisfied that he posseses the necessary qualifications.
Earl Warren: Motion is granted. Mr. Zeldes.
Jacob D. Zeldes: Mr. Chief Justice, may it please the Court. Petitioner faces a one year prison sentence and a $10,000 fine for failure to purchase a $50 wagering tax stamp and for failure to register as one engaged in the business of gambling. This case presents for reevaluation against Fifth Amendment objection, the constitutionality of the wagering tax laws which this Court upheld in United State versus Kahriger and in Lewis versus the United States. Petitioner was convicted on two indictments in the District of Connecticut, one with the conspiracy indictment in which it was alleged that there was a conspiracy to fail to pay the $50 tax stamp. The substantive indictment charged two counts, failure to pay the $50 tax stamp and failure to register. At the trial level, the motion which raised the constitutional issues presented by this petition we're denied without opinion by Chief Judge Timbers of the District of Connecticut. On appeal, the Court of Appeals for the Second Circuit affirmed resting their decisions squarely on this Court's decisions in Kahriger and Lewis. Two weeks after, the Court of Appeals' decision in this case, this Court determines the Albertson versus Subversive Activities Control Board decision. And on a petition for a rehearing in the court below, the Second Circuit noted that the Albertson case may have effect on the continued validity of Kahriger and Lewis but decided that it was best for this Court to determine what effect that might have. The petition for a certiorari in this case was granted last Monday, and we can go yesterday and it's been set down for argument at this time, previously the issue had been raised in Costello versus United States, Number 41. But because of the death of Costello, this case was substituted.
Potter Stewart: Identical -- it's an identical issue isn't it? Was the --
Jacob D. Zeldes: Yes your honor. My --
Potter Stewart: -- joint. These were codefendants, weren't they?
Jacob D. Zeldes: These were codefendants in the same case. My issue as originally filed in the petition for certiorari was somewhat different, but this Court's order reaffirmed the issue --
Potter Stewart: Limit it.
Jacob D. Zeldes: -- exactly as it was in Costello. So that the issue was here squarely raising the constitutionality of the wagering tax laws as originally framed in the Costello grant of certiorari. There are also pending, several other cases arising out of the same series of grades in Connecticut. The wagering tax statutes involved should be examined not as you -- and not as individual sections but perhaps as a unit. And I will point out basically what the statutes provide. Section 4401 provides that there shall be a 10% excised tax on anyone engaged in the business of gambling. This I should point out as a tax on gross wagers. Section 44 --
Potter Stewart: That -- that's not directly involved in this case, isn't it?
Jacob D. Zeldes: No Your Honor.
Potter Stewart: That's in the next case?
Jacob D. Zeldes: That is in the next case Grosso against United States.
Potter Stewart: Yes.
Jacob D. Zeldes: I feel however that the scheme of the statutes --
Potter Stewart: I understand.
Jacob D. Zeldes: -- to have meaning must be put in context. That Section directly -- is involved for the first time in the next case. The Section 4411 which is directly involved here is the provision which requires the purchase of $50 wagering tax stamp. And Section 4412 which is also directly involved here is the Section that requires the registration in giving of information concerning the operation of the gambling business. It's appropriate I think also to point out that there is a form, Form 11-C and supplemental Form 11-C which implement Section 4412. Rounding out the statutory scheme but not directly involved as are 4411 and 4412, our Section 6011 which authorizes the Secretary to com -- require the completion of forms, such as Form 11-C which I'll go into more in detail. And also there is Section 4422 which requires the payment -- that payment shall not in any way eliminate other penalties which may be provided. Section 4423 provides that books and records of the gambling operation can be examined by the Secretary and Section 4906 provides that there shall be no eliminations of state penalties because of this. The payment of the tax involved in this case if Your Honors please, cannot be made without the registration required by Section 4412. At the very least, the payment of the tax represents an admission that the proposed taxpayer is in that class of people who are obligated and liable for the excised tax under 4401. And the registration requirements require even additional information regarding that aspect to the gambling business.
Byron R. White: Is the form -- is the registration form here in the record?
Jacob D. Zeldes: Yes if Your Honor please. The registration form is in the record after page 6. The Government has appended to its brief an additional form bearing the same number but a different effective date which -- it contends --
Byron R. White: Is this in that Costello record?
Jacob D. Zeldes: Yes, I'm sorry Your Honor. There was no new record --
Byron R. White: Right.
Jacob D. Zeldes: -- published for this case. It bares Number 41 probably on your -- it was originally Number 826 from my --
Byron R. White: Right.
Jacob D. Zeldes: That -- the form in the record of the Costello case at page 6 is the form that was in used in Connecticut when the -- at the time involved in this case. An additional form, which we submit does not in anyway modify the constitutional implication, is the next as an appendix to Government's brief filed in the Costello case also.
Potter Stewart: If the revise form, revised as of July 1963, the one which is appended to the government's brief makes some verbal changes which speak prospectively. That's the --
Jacob D. Zeldes: Not solely prospective if you please Mr. --
Potter Stewart: No. But I -- that -- those changes are -- insofar is -- changes are made. They do make some of the questions operate prospectively, don't they?
Jacob D. Zeldes: Yes Your Honor. I think perhaps I could point out in a word --
Potter Stewart: Yes.
Jacob D. Zeldes: -- question 5 now reads, “Are you or will you be engaged?” They added the words “will you be engaged”.
Potter Stewart: That in -- question 6 also, “Do you receive or will you be receiving wagers (Voice Overlap)?”
Jacob D. Zeldes: Right. The “will you be receiving wagers” was added in the 63 form.
Potter Stewart: Yes.
Jacob D. Zeldes: By the form annexed to appendix. Of this entire statutory scheme involved here, the Commissioner in -- of Internal Revenue in 1962 have this to say and I think it's quiet significant. The dilemma of the bookmaker is apparent. If he registers and pays the wagering taxes, he is generating evidence of his gambling activities, evidence that is available to local authorities. If he does not register, he exposes himself to the sanctions and penalties and contained in the federal wagering tax laws. As Mr. Justice Black pointed out in the dissent in the Lewis case over 10 years ago, if this scheme does not violate the privilege, it's very difficult to think of any thing that would violate the privilege against self-incrimination. But for these two decisions of Kahriger and Lewis, it seems clear that the Fifth Amendment violation here is obvious on the phase both in terms of incriminating a potential taxpayer under federal law and under state law. I think the central question then for the Court is, what then is the basis for Kahriger and Lewis which justified the result reached there? Those two decisions really stand on two pegs. The first is hardly at issue anymore for reasons that I will explain. It was the notion suggested in both of the Kahriger and Lewis dates -- cases that since the petitioner had not purchased the tax stamp he couldn't rely on the privilege. I think this Court's decision in Albertson last term fairly clearly set that to rest then I should point out that the Government in its brief does not even claim to the contrary. So the real issue in the case is, what is the foundation that has continuing merit in Kahriger and Lewis if any? The Court said in Kahriger and Lewis, that the wagering tax law is prospective and only -- and one need not go ahead and gamble. Therefore, there is nothing compulsory. And I think if there is an examination in detail of this concept, and I point out that in both Kahriger and Lewis there were many other issues beside Fifth Amendment issues. And the Fifth Amendment discussion in these cases was very brief. What then is the basis for this notion of prospective application? And how does it really apply? I urge the Court's attention to Form 11-C which is in the record as already pointed out. The questions asked, and I'm speaking now the form as it existed at the time involved in this case. Are you engaged -- among other questions, are you engaged in the business of accepting wagers on your own account? That's one question, another is, "Do you receive wagers for or on behalf of some other person or persons?" It seems to me that it's extremely difficult to say, that answering those questions as framed in applying regular concepts of interpretation means that there's any thing in the future about those questions. Because the question is specifically in the past tense, “Are you engaged in the business?”, and “Do you receive wagers?” There's nothing prospective about it.
Earl Warren: Would there be anything wrong about that so far as arrest them to -- and a gambler of Nevada is concerned?
Jacob D. Zeldes: We submit Your Honor that even in Nevada, there would be. If this Court adheres to the so-called link in the chain doctrine of the privilege that was established before these cases and after these cases, and that there are several federal related to gambling offenses such as interstate transportation of gambling data. Federal offenses which were not on -- some of which were not on the books at the time of Kahriger and Lewis. So even then, these questions could very well provide an investigatory lead to a federal criminal prosecution. I think it has widespread application to the states, except Nevada course which --
Abe Fortas: Well, how about --
Earl Warren: So even if a state made gambling entirely legal, you think this would be constitutionally invalid?
Jacob D. Zeldes: Yes Your Honor. As long as the federal antigambling type law still remain. And those -- I think that perhaps the best example is the United States against Zizzo which is cited in my brief where it was -- the defendant was charged with violation of certain provisions of the antiracketeering section, a federal offense. And the wagering tax stamp was admitted in over his objection as evidenced against him in the -- the Circuit Court of Appeals affirmed the conviction.
Earl Warren: That's a little different though, isn't it?
Jacob D. Zeldes: Yes Your Honor, except that it does show that there is definite and concrete fear of incrimination from a federal law as well as from the state, solely state law.
Earl Warren: I suppose we have that in the income tax, don't we?
Jacob D. Zeldes: Well, we have a problem in the income tax of course that does not arise here. I think it was really emphasized in this Court's opinion in the Albertson situation where the forms do not zero-in on an activity that is illegal in itself. For example, the income tax -- I do not contend and perhaps this is the best answer to Your Honor's question. I do not contend that the petitioner in this case could not pay his federal income taxes even though they were derived from the same source, even though I further contend that he had a constitutional right not to pay the $50 wagering tax law.
Earl Warren: Are you saying if a man wanted to run a bucket shop for instance and not conduct its -- his business illegally but give the appearance of it being a legal business. And the Government required him to register and pay a tax on his transactions, would that be subject to the same infirmity as this because the fellow didn't intend to do any honest business, he intended -- do all of it illegally?
Jacob D. Zeldes: Well, I think the scope depends on whether or not it's an area as your -- as the Court pointed out in Albertson where there is an area perminated by criminal laws primarily.
Earl Warren: But wouldn't that be?
Jacob D. Zeldes: I think that would fall within that category.
Earl Warren: So you think a man could setup a bucket shop and -- in violation of federal law which is to get license or refuse to make a tax return?
Jacob D. Zeldes: Oh, he could not refuse to make any -- it depends on what type of --
Earl Warren: Well, maybe the -- at a particular kind of tax for that business.
Jacob D. Zeldes: If the tax were designed -- if the tax related to an industry or a business which was in effect outlawed, I think then the principles of this case come into play. In other words, I make no contention that the petitioner need not pay his income tax on the same very activity. Or that he can fail to file his federal income tax return, because it might tend to incriminate him.
Earl Warren: But gambling is legal or illegal according to state law in most instances and -- which isn't up to the Government necessarily is it to determine whether man is going to gamble legally or illegally, if it wants to require a certificate licensing of it -- from the taxing of it?
Jacob D. Zeldes: Well, if the Government chooses Your Honor to place a tax on an activity that is fundamentally illegal, then I think they run the risk of the privilege intercepting that tax. For example, one of the example cited by the commentators in discussing Kahriger and Lewis is, if there would've be a law passed that all burglars must register with the United States, even though there's no federal anti-burglar law, that would run a file or the privilege. And I think that the point I was trying to emphasize is, that this notion of prospectiveness in Kahriger and Lewis really doesn't salvage them from the sound objections of the privilege.
Earl Warren: Well I suppose the -- you protect the other form of the dilemma and say that if every state in the union decided to have permit rules on racing and football games and so forth, made them legal. I suppose that the Government would require them to anyone who bets on those things to register as these people required to register even though they might be engaging in other kinds of illegal gambling, wouldn't you think so?
Jacob D. Zeldes: I think there you come closer to the income tax situation if Your Honor please, whereby if there is a Fifth Amendment objection it has to be focused in a more narrow point. Whereas here, we invalid the statute on its face we submit that violates the privilege. I did want to emphasize however that we don't claim that anyone engaged in this activity has a right not to file an income tax return.
Abe Fortas: I suppose you didn't have to fill out these forms, this purchase of stamp?
Jacob D. Zeldes: Your Honor, Mr. Justice Fortas, we would maintain that that in itself would violate the privilege against self-incrimination. The purchase of the stamp, at the very best from the Government's point of view, represents an admission or a declaration that I intend to engage in the business of gambling. And the cases in the state that have arisen which I've cited in our brief which is really a reply brief to the Costello situation, demonstrate that it can be used for that very purpose. In a case arising in Tennessee, it was shown in a conspiracy case that the stamp had purchased. In one case, that's mentioned at page 9 on my brief, it was shown for that specific purpose to show intent so that the way this is framed even the payment of the $50 in itself would -- be violative of the privilege if Your Honor please. As a matter of fact, although I assumed Your Honor's hypothesis, they cannot be isolated. The cases of the lower courts interpreting in the regulations insist that the registration be made at the time the $50 is tendered. In one case, the $50 was tendered. The Government refused the $50 because the taxpayer wouldn't register. They then prosecuted the taxpayer criminally for failure to have him pay the $50. He plead as a defense that he tried to pay the $50 and he would -- his conviction was affirmed by the Third Circuit.
Byron R. White: Well, what's the -- I guess you do had your choice don't you, of either putting gambling or filing?
Jacob D. Zeldes: What? Your Honor that is a technical choice but if they propose taxpayer is honest and obeys the command of the law, it now says what --
Byron R. White: And doesn't gamble?
Jacob D. Zeldes: Pardon. Assuming --
Byron R. White: Like not gambling?
Jacob D. Zeldes: Well, I said that he has no real choice but --
Byron R. White: But an honest gambler?
Jacob D. Zeldes: Pardon. I didn't hear --
Byron R. White: An honest gambler?
Jacob D. Zeldes: Yes Your Honor, within the concept of this law. I think once he's had the intent to engage in the business of gambling, he must register. And therefore, he has no real choice to discontinue. There is a very excellent comment I think on that precise point Mr. Justice White which came out last Friday after I have written my brief, it's by Professor John Mansfield of the Harvard Law School and its in the new edition of the Supreme Court Review, and it states this. “In the opinion in the Lewis case, it is stated as relevant to the validity of the wagering tax registration requirement that the petitioner had no constitutional right to gamble. Of course, he had no right to gamble. That is to say he could be punished for the act of gambling. But the question is whether it is constitutionally permissible to impose upon the activity of gambling, punishment, not only for engaging in this activity but such further in particular burdens as arise from requiring disclosure of an intention to gamble”. That I think that -- the statement in Kahriger and the statement in Lewis or rather the statement in Lewis, that suggest that you can always avoid this dilemma by just abandoning your notion to gamble.
Byron R. White: Well, let's assume you could. Suppose the law had said so. All you have to do is quit gambling and you don't have to register even if you've been a gambler before?
Jacob D. Zeldes: But that of course is not the way tax now reads. But it seems to me that it could be used at any rate if their -- if you were required to register at all as a lead for past activities also. So that it's not completely -- it's not completely perspective. In other words, if you had been engaging in the activity of gambling and decided to abandon that activity, (Voice Overlap) --
Byron R. White: Well, why don't you just argue that it's a violation of Fifth Amendment even if it's fully prospective?
Jacob D. Zeldes: I am Your Honor.
Byron R. White: Well you haven't though?
Jacob D. Zeldes: I haven't yet. But I -- I'm about come to that and then I think that -- that it clearly is a violation under Fifth Amendment, even if it is wholly prospective. But that its -- the argument for reversal here is not dependent upon that. I think that the supplemental form now called for a -- under the statutory scheme is clearly retrospective. For example, there is a requirement that 10 days after you have additional employees, you must relate their names to the commissioner. In that situation then, it is absolutely a passed act that is being recorded and there can be no question about the applicability of it. Perhaps one other face of the weakness in Kahriger and Lewis can be demonstrated by a reference to United States versus Calamaro in which this case decided that certain activities need not register. For example, a runner in the numbers business who did not have the requisite proprietary interest may not have had to register. But if he were to be elevated in the gambling business and register and assuming that it only applied prospectively, then if Your Honor please, it could be used as a lead to engage to -- bring about a trial of the activities prohibited by the state. So it seems that there is really under a keen analysis of the Kahriger and Lewis cases, nothing that has withstood more recent decisions along this area of the law. The Government -- its position does restate the Kahriger and Lewis positions. That I cannot deny. It does not however justify the underlying principle. I think its well to point out that in Kahriger and in Lewis, there was no discussion whatsoever of the older principles which had been emphasized both before and after that if a information will lead to an investigation in the criminal prosecution, the Fifth Amendment for its protection. That whole concept which is so important to this Court's thinking in recent cases, was not even discussed in Kahriger and Lewis. I think that the Albertson decision which was handed down last term when compared to the Kahriger decision and the Lewis decision, demonstrates the self-incriminatory nature of the things that would -- which we are here concerned. And this is so I believe, even if the comparison is made to the new form that the Government injected in this case at this time. Incidentally at the time that the Government opposed certiorari in this case, the new form was not been available. So I think the only form that it's really an issue in the case is the form that was annexed in the record and which is part of the record. But the -- assuming for a moment the applicability of the new form which is annexed to the Government's brief and comparing it to the form which this Court appended to its opinion in Albertson, it just seems like here as there, they used the words “the Court”, the self-incriminatory nature of the inquiry is obvious. The first question involves the name. The first question in the other -- in the tax form in -- asked for the name and also asked for the aliases, much as the form in the communist registration provision. The Form 5 which is one of the key bits of information that the Government wrote -- 6 in Form 11-C, specifically ask for the number of employees or agents engaged in receiving wagers on your behalf. There is therefore, nothing prospective their. So comparing these two forms together if Your Honor please, it seems clear that Kahriger and Lewis cannot withstand the test of the Albertson decision.
Earl Warren: Just what was the change in the second form Mr. -- briefly I (Voice Overlap) --
Jacob D. Zeldes: The change if Your Honor please, relates to paragraphs 5 and 6 of the new Form 11-C. It now says, “Are you or will you be engaged in the business of accepting wagers?” That word, “Will you be engaged in the business”, was added. And the next question 6 said, "Do you receive or will you be receiving wagers?” The phrase, “will you be receiving wagers” is the words that -- are the words that were added.
Earl Warren: Yes. We'll recess now.
Jacob D. Zeldes: Thank you Mr. Chief Justice.